Citation Nr: 1020185	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right collar bone 
disorder.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for infertility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from July 
1996 to July 2000.  Further, the record reflects that he had 
additional service in the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

A Central Office hearing was held in May 2010, before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2009) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.  After the hearing, the 
Veteran submitted additional evidence to the Board, along 
with a written waiver of initial RO review of this evidence.  
See 38 C.F.R.                   § 20.1304 (2009).

The Board recognizes that the issue of entitlement to service 
connection for infertility was not listed on the substantive 
appeal or in the April 2009 supplemental statement of the 
case.  However, the issue was listed on the certification of 
the appeal and the Veteran provided testimony with respect to 
the issue during the May 2010 hearing.  The Board finds that 
the principle in Percy v. Shinseki, 23 Vet. App. 37, 47 
(2009) applies in this case; that is, if VA treats an appeal 
as if it is timely filed, a Veteran is entitled to expect 
that VA means what it says.  Consequently, the issue of 
entitlement to service connection for infertility is before 
the Board for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain medical records and Reserves 
records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.              
§ 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Veteran testified during the May 2010 personal hearing 
that he received medical treatment at the Malcolm Grow 
Medical Center located on Andrews Air Force Base.  However, 
there is no indication whether the RO requested these 
records.  Thus, the AMC/RO must make an attempt to obtain 
this outstanding evidence that the Veteran has identified.  
38 U.S.C.A. § 5103A (b), (c).

In addition, the Veteran has testified that he was a member 
of the Air Force Reserve from August 2000 to August 2003.  
See hearing transcript.  There has been no attempt to locate 
the Veteran's treatment records from the Air Force Reserve 
and, consequently, the Board finds that these records must be 
obtained.  

Finally, the record reveals that the Veteran's complete 
service treatment records are not available.  The RO 
initially contacted the National Personnel Records Center 
(NPRC) in October 2005.  In response, the NPRC explained that 
the records were not yet retired and directed that the RO 
make a request to Code 21.   The RO contacted Code 21 and in 
a July 2006 response, Code 21 responded that the Defense 
Personnel Records Information Retrieval System (DPRIS) was 
negative for images of the Veteran.  The RO also contacted 
the Records Management Center and the response for records 
was negative.  However, as the Veteran's claim is being 
remanded, the Board finds that the AMC/RO should make further 
efforts to obtain the Veteran's service treatment records, 
including another request to Code 21.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request him to identify his assigned 
Air Force Reserve unit so that records can 
be requested on his behalf.  After 
obtaining the necessary information, the 
AMC/RO should obtain the Veteran's Reserve 
records.  If these records are 
unavailable, it should be documented in 
the claims file.

2.  The AMC/RO should take whatever steps 
are necessary to obtain medical records 
from the Malcolm Grow Medical Center at 
Andrews Air Force Base from 1996 to the 
present.  If these records are 
unavailable, it should be documented in 
the claims file.

3.  The AMC/RO should make another attempt 
to obtain the Veteran's service records by 
contacting the Air Reserve Personnel 
Center (ARPC) in Denver (address code 21) 
or any other appropriate agency.  If 
attempts to obtain these records are 
unsuccessful, this should be documented in 
the claims file and the Veteran notified 
accordingly.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AMC/RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


